DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s After-Final Amendments/Remarks filed under the AFCP 2.0 Program on 5 February, 2021. Accordingly, the amendments have been entered, and claims 1-5 and 8-12 are allowed (see Examiner’s Reasons for Allowance below).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 23 February, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-032072 application as required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
KAWAI (US 2015/0007585 A1) is the closest prior art of record. In addition, KITTILSEN (US 2012/0267002 A1), AIGOUY (US 2015/0068641 A1), RAVINEL (US 2018/0066799 A1), DANY (US 9,127,594 B2), are further considered to be relevant prior art. 
“A hydrogen filling system comprising: a tank; an expansion turbine/compressor that is provided with an expansion turbine and a compressor; a cooler that is provided at an entrance on an expansion turbine side of the expansion turbine/compressor; and a controller that is configured to: control an exit temperature of hydrogen gas of the cooler, and lower a temperature of the hydrogen gas using the expansion turbine when the hydrogen gas accumulated at a predetermine pressure is pressurized and filled into the tank” (independent apparatus of claim 1), and
“A control method of a hydrogen filling system that includes a tank, an expansion turbine/compressor that is provided with an expansion turbine and a compressor, and a cooler that is provided at an entrance on an expansion turbine side of the expansion turbine/compressor, the control method comprising: controlling an exit temperature of hydrogen gas of the cooler, and lowering a temperature of the hydrogen gas using the expansion turbine when the hydrogen gas accumulated at a predetermined temperature is pressurized and filled into the tank” (independent method of claim 8). 
As the above mentioned references fail to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed invention of claims 1 and 8, the independent claims and dependent claims, thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/10/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763